Citation Nr: 0011256	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1969 to May 1972, including one year in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico 
which denied the appellant's claim for service connection for 
post-traumatic stress disorder (PTSD).


REMAND

At the outset, the Board observes that the RO has considered 
the claim to be well grounded and has undertaken some 
development.  The Board agrees with the determination of the 
RO on this matter.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  This 
duty to assist involves obtaining potentially relevant 
evidence.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) 
(federal agencies).  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  The Board notes that the diagnostic criteria, 
including those related to stressors, set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for 
mental disorders has been adopted by the VA during the 
pendency of this appeal.  38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The appellant's claim must therefore be reviewed under the 
new regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Since the October 1999 Supplemental Statement of the Case 
refers to the old provisions, due process requires that these 
new provisions be initially considered by the RO.  Also, 
while this case was pending, the General Counsel of the VA 
promulgated a Precedent Opinion defining when a veteran had 
"Engaged in Combat with the Enemy."  See VAOPGCPREC 12-99 
(1999).

The appellant contends that he has PTSD as a result of his 
service in Vietnam.  The Board notes that there is now 
medical evidence in the claims file of a current diagnosis of 
PTSD.  In particular, the appellant has been diagnosed 
variously with PTSD, recurrent major depression and alcohol 
dependency.  A Mental Health Program of the Health Department 
medical record, dated in March 1997, indicates that the 
appellant had a diagnosis of PTSD which was compatible with 
his symptoms of seeing images of wounded soldiers and having 
flashbacks in which he was reacting with fear and panic and 
guilt about his dead fellow soldiers.  In light of 
conflicting psychiatric diagnoses, current VA psychiatric and 
psychological examinations are necessary in order to 
adequately evaluate the appellant's claimed PTSD.

Further, there does not appear to have been any attempt made 
to verify the appellant's stressors with the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)) or other appropriate organization.  He 
should be offered an opportunity to provide specific 
information that would permit such search.  The Board notes 
that while the appellant has described his left hand injury 
as occurring in September or October of 1970, his service 
medical records indicate that he suffered a traumatic partial 
amputation of the distal phalange of the fifth digit of his 
left hand on or about January 29, 1971, after his left hand 
was caught in a chain.

The Board also notes that daily personnel actions such as 
wounded or killed in action can be obtained directly from the 
Director, National Archives and Records Administration 
(NARA); information concerning casualties in a particular 
province at a particular time is also available at various 
Vietnam veteran Internet sites.  Again, the attempted use of 
this information may depend on the appellant providing such 
specific information that can be located.

Lastly, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts."  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  Furthermore, under VA 
regulations the veteran has some obligation to cooperate in 
the development of his own claim.  Importantly, failure to 
report for examination without good cause must result in 
denial of any claim for increase and the rating of an 
original compensation claim on the record.  38 C.F.R. 
§ 3.655(b).  

In this case, it is alleged that the appellant failed to 
report for his January 12, 1999 VA PTSD examination.  
However, there is no documentation of any notice sent to the 
appellant concerning the scheduling of that examination for 
the appellant and it is unknown what address was used in 
connection with whatever notice was presumably sent.  
Furthermore, the Board notes that a letter mailed to the 
appellant on February 11, 1999, was returned by the Postal 
Service as undeliverable and that a letter sent on December 
22, 1998, was apparently resent for some reason on February 
26, 1999.  The appellant subsequently notified the RO of an 
address change in June 1999.  

While 38 C.F.R. § 3.655 provides that a claimant's failure to 
report for an examination requires either a decision based on 
the evidence of record or denial of the claim, that 
regulation is based upon the assumption that the veteran 
receives notice of that physical examination.  The Court has 
held that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. §  3.158(b)), or 
"good cause" (see 38 C.F.R. § 3.655, for failing to report 
for the scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

Under the scenario outlined above, the appellant's due 
process rights may be implicated.  The RO may have used the 
wrong address to send notices to the appellant and failed to 
document that any notice of the scheduling of a VA 
examination was sent to the correct address of record.  
However, while additional efforts are being undertaken to 
comply with the VA's duty to assist the appellant pursuant to 
38 U.S.C.A. § 5107(a), the appellant and his representative 
are reminded that the appellant has some obligation to assist 
in the development of this claim and that, if he does not 
appear for any scheduled examination for which he has 
received notice, 38 C.F.R. §§ 3.158, 3.655 may be for 
application.

In view of the need for additional action as outlined above, 
due process requires a remand of the case.  Therefore, the 
case is REMANDED for the following development:

1.  The RO should attempt to obtain the 
rest of the appellant's Army personnel 
records, including all evaluations and 
all records relating to Article 15 
proceedings or other disciplinary action, 
from the Official Military Personnel File 
(OMPF) or from any other appropriate 
source.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

2.  The RO should contact the appellant 
to obtain whatever additional information 
he might have concerning American 
casualties he witnessed.  After waiting 
for an appropriate period for the 
appellant to supply additional 
information, the RO should then contact 
the Director, National Archives and 
Records Administration (NARA), ATTN: 
NCPNA-O, 9700 Page Boulevard, St. Louis, 
Missouri 63132, and/or other appropriate 
sources to obtain all pertinent records 
relating to the appellant's alleged 
stressors.  The RO should also attempt to 
obtain the operational reports, lessons 
learned statements, or any other 
information regarding activities of the 
appellant's unit that would provide 
information about the events related by 
the appellant.  

When this information has been obtained, 
it, together with the stressor 
information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR, 7798 
Cissna Road, Springfield, Virginia 22160, 
if appropriate, for verification.  Any 
information obtained is to be associated 
with the claims file.  

3.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
schedule the appellant for an 
examination, by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The entire claims file must 
be made available to and reviewed by the 
examiner in connection with the 
examination.  The examination report 
should include a detailed account of all 
psychiatric and/or psychological 
pathology found to be present.  The 
examination report should reflect review 
of pertinent material in the claims file.  
The examiner should integrate the 
previous psychiatric and psychological 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders present, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary.  The examiner should also 
assign a Global Assessment of Functioning 
(GAF) Score.  It is imperative that the 
psychiatrist also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1991).

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should offer opinions as to 
the etiology of any other documented 
psychiatric and/or psychological 
condition(s).  In particular, the 
examiner should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
appellant's psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should express an opinion, with degree of 
medical probability expressed, as to 
whether or not the appellant's 
psychiatric pathology is related to his 
experiences in Vietnam, his post-service 
experiences and/or his various physical 
disabilities, or intercurrent causes.  

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

4.  Care should be taken to ensure that 
the appellant receives proper notice of 
the scheduling of the PTSD examination.  
As part of the scheduling of the 
examination, the appellant should be 
advised of the effect of his failure to 
report for examination under 38 C.F.R. 
§ 3.655.  If the appellant fails to 
report for the scheduled examination, the 
RO should obtain copies of the notice to 
the appellant of the examination for 
inclusion in the claims file, or in the 
alternative, the Medical Center personnel 
should certify the address to which the 
letter was sent, and certify that it was 
not returned as undeliverable.  In 
addition, if the appellant fails to 
report for the examination, the claims 
file should contain copies of 
correspondence sent to him, showing that 
it was sent to the correct address or 
containing certification of the address 
to which the letters were sent.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

6.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations, as well as express 
consideration of the Court's holdings in 
Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Gaines v. West, 11 vet. App. 353 
(1998).  The amended provisions of 
38 C.F.R. § 3.304(f) should also be 
considered.

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the claim remains denied, the appellant and his 
representative should be issued a supplemental statement of 
the case and be given the reasonable opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
further develop the evidence and afford the appellant due 
process of law.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition of the issues on appeal.  No action is required 
by the appellant until he receives further notice from the 
RO.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


